—Judgment unanimously affirmed. Memorandum: Following a jury trial, County Court held a hearing on defendant’s motion to set aside the verdict on the ground of alleged juror misconduct (see, CPL 330.30 [2]). In denying the motion, the court determined that defendant did not prove his allegations by a preponderance of *982the credible evidence. There is no basis to disturb that determination. We have considered the contentions in defendant’s pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Onondaga County Court, Fa-hey, J. — Aggravated Criminal Contempt.) Present — Green, J. P., Lawton, Wisner, Callahan and Boehm, JJ.